Title: To George Washington from Richard Peters, 2 October 1781
From: Peters, Richard
To: Washington, George


                  
                     Dear Sir
                     Philadelphia Octr 2d 1781
                  
                  Major Lemagne having left Col. Armand’s Legion there is a Vacancy of a Major & I have mentioned to Col. Armand to whom your Excellency devolved the Authority given you to officer the Corps by Congress, that Capt. McLean would be a suitable Person to fill the vacant Majority.  I have since seen McLean who is desirous of reentering the Service if it can be done with any Degree of Propriety.  The Objections to his entering into any other Corps or Line I conceive do not lie to his coming into Armands as it cannot be considered so much newly arranged as renewed by a second Creation & not much Attention has been paid to the Returning of the former Officers.  McLean was compelled to Leave the Service by some Desagreement well known to your Excellency & as his Merit is so well known the Corps would derive much Advantage from his Capacity to procure Men as well as to command them—& the Introduction of more American Officers would take off the Objections many Natives of America have to enlisting into it.  I have wrote to Col. Armand who left Philadelphia before the Matter could be adjusted & take the Liberty of troubling you with this to bespeak your favourable Notice of anything which may be represented to you by Col. Armand on the Subject so far as you choose to interfere.  I have the Honnor to be with the most perfect Respect & Esteem Your very obedt Servt
                  
                     Richard Peters
                  
               